320 S.W.3d 241 (2010)
STATE of Missouri, Respondent,
v.
Darrell J. ALEXANDER, Appellant.
No. ED 93754.
Missouri Court of Appeals, Eastern District, Division Four.
September 14, 2010.
Rosalynn Koch, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Darrell Alexander (Alexander) appeals from the trial court's judgment, following a jury trial, convicting him of one count of class C felony second degree domestic assault, in violation of Section 565.073. Alexander argues that the trial court erred by denying his motion for a continuance, by not ruling on his request to waive assistance of counsel, and by admitting evidence of his prior uncharged misconduct. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that Alexander is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the *242 parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).